DENY; and Opinion Filed June 2, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00659-CV

                          IN RE LAKEITH AMIR-SHARIF, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-13818-E

                              MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                 Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on numerous motions on file in the case for varying periods of time, the oldest of

which was filed in December 2009. The facts and issues are well known to the parties, so we

need not recount them herein. The rule 52.3(k) certification of the appendix to the petition for

writ of mandamus is defective. TEX. R. APP. P. 52.3(k). Rule 52.3(k) requires that the appendix

contain “a certified or sworn copy of any order complained of, or any other document showing

the matter complained of.”       TEX. R. APP. P. 52.3(k). Although relator attaches numerous

documents to his petition in his attempt to show that he filed the motions in the trial court, he has

called those motions to the attention of the trial court, and he has not received a setting or a

hearing on his motions, none of the documents are sworn or certified copies as required by rule

52.3(k). To be a sworn copy, documents must be attached to a proper affidavit. Republic Nat'l

Leasing Corp. v. Schindler, 717 S.W.2d 606, 607 (Tex. 1986) (per curiam). An affidavit must
affirmatively show it is based on the personal knowledge of the affiant. Brownlee v. Brownlee,

665 S.W.2d 111, 112 (Tex. 1984). An affidavit under Rule 52.3(k) must “positively and

unqualifiedly represent the ‘facts’ as disclosed to be true and within the affiant's personal

knowledge.” In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding)

(citing Brownlee, 665 S.W.2d at 112). An inmate may substitute an unsworn declaration under

section 132.001 of the Texas Government Code for the required affidavit. See In re Taylor, 28
S.W.3d 240, 245 (Tex. App.—Waco 2000, orig. proceeding) (inmate could substitute unsworn

declaration for required verification of petition for writ of mandamus).

       Because the appendix is deficient under rule 52.3(k), the mandamus record is also

deficient under rule 52.7. TEX. R. APP. P. 52.7 (relator must file a record containing “a certified

or sworn copy of every document that is material to the relator’s claim for relief and that was

filed in any underlying proceeding”). Because we conclude relators' petition and record are not

authenticated as required by the Texas Rules of Appellate Procedure, we DENY the petition for

writ of mandamus.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

140659F.P05




                                               –2–